 KENWORTH MOTOR TRUCK CORPORATION277KEENWORTH MOTORTRUCK CORPORATIONandINTERNATIONAL BROTHER-—HO,OD-OF BOILERMAKERS,IRON SHIPBUILDERS,WELDERS AND HELPERSOF AMERICA,WELDERS LOCALNo. 541, AFL,PETITIONER.CaseNo. 19-R'C-743.February 25,1952Decisionand OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Kenneth McClaskey, hearingofficer.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.Pursuant to -the,provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.,3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons: 2As finally amended at the hearing, the petition herein requests thatthe Board find appropriate 'a unit of all are welders in the sheetmetal shop and bus assembly department of the Employer's Seattle,Washington, plant, excluding all welders in the maintenance, frame,and axle department and the truck production line, all other employ-ees, guards, professional employees, and supervisors as defined in theAct.At the close of the hearing the Petitioner indicated that, inthe alternative, it would accept a broader unit including all acetylenegas welders, or a unit including all arc welders in the plant.TheEmployer and the Sheet Metal Workers contend that the units soughtby the Petitioner are inappropriate.The Machinists contends thatIAt the hearing,Auto -Sheet MetalWorkers Local387, Sheet Metal Workers InternationalAssociation,AFL, hereincalled the SheetMetalWorkers, and AutomotiveMachinistsLodge No. 289 and Hope Lodge No. 79, International AssociationofMachinists, AFL,herein called the Machinists,were granted intervention on a showing of a contractualinterest in the employees sought by the Petitioner.The UnitedAssociation of Journeymenand Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada,LocalUnion No. 32, AFL, was deniedintervention by the hearing officer and appealedthis ruling to the Board.In view ofthe fact thatwe are hereby dismissing the instantpetition-a result soughtby thisunion-the hearing officer's ruling was,in any event,without prejudice and we need not, therefore,determinewhether itwas correct.s In view of our finding as to the appropriateness of the unit requested by the Petitioner,we do not find it necessary to rule uponthe contractbar questions raised by the partiesat the hearing,and in their briefs, and in motion to dismiss.98 NLRB No. 37.998666-vol.98-53-19 278DECISIONS OF NATIONAL LABOR RELATIONS('BOARDa unit including welders in the maintenance, frame, and axle dep ith-ment and the truck-production line with =_welders in-the, sheet metalshop and bus assembly department is inappropriate.,The Employer is engaged in the production of trucks and bussesand employs approximately 605 hourly paid production employees atthe plant involved in this petition.Plant operations are divided intofive main departmental groups consisting of (1) production controldepartment; (2) the sheet metal department; (3) the bus body assem-bly department; (4) the vehicle assembly department; and (5) main-tenance, tools, and jigs department.The Employer's hourly paidemployees are represented in a number of units by various unions.Employees in the sheet metal shop and the bus body department, in-cluding the welders in those groups who are the subject of the instantpetition, have been represented for the last 13 years by the Sheet MetalWorkers.The Machinists represents three other units in the plantincluding workers in the Employer's vehicle assembly departmentand maintenance departments.3The sheet metal department is concerned with metal work includ-ing fabricating and subassembly while the bus body department isengaged essentially in assembly operations.There are approximately200 employees in these departments including 20 electric are welders.The remainder of the employees are classified respectively as journey-men sheet metal workers, production workers, and helpers 4The arcwelders work at various locations in these departments and performno duties other than electric are welding.There is no welder fore-man or leadman, although a sheet metal journeyman expedites mate-rials and work concerning the welders, and welders are subject togeneral departmental supervision.On some jobs the welders set uptheir own work while on more difficult jobs they are assisted by pro-duction workers and helpers.Acetylene gas welding, silver soldering,and brazing, and spot welding is also done in the department by sheetmetal journeymen and production workers.The arc welders are paidthe same rate as journeymen sheet metal workers.The record showsthat these welders are highly skilled employees who, work in closeconjunction with the sheet metal journeymen and other employeesin the sheet metal and bus body departments and share with themthe same general hours, pay scale, and other conditions of employment.Other employees do welding work in the plant other than in thesheet metal and bus body departments.Four employees classified asThe Employeralsohas contracts covering units of garage employees,painters, buildingservice employees, and stationaryengineers.* There are also approximately 10 paintersand painter helpersin thedepartments whoare not covered by the Sheet Metal workers contract unit and are not concerned in theinstant case. KENWORTH MOTOR TRUCK CORPORATION279automotive machinists welders perform electric arc and gas weldingin connection with assembly work in a unit of machinists representedby the Machinists Lodge.2$9. In the maintenance and tooling de-partment, represented by Machinists Lodge 79, electric arc and gaswelding is done in connection' with the welding of jigs and fixturesand other maintenance operations.One employee is assigned fulltime to this work.Other employees throughout the plant performgas welding and spot welding as a part of their regular work.Withone or two minor exceptions,, the record shows that-all welders in theplant are regularly assigned to a particular department and that thereis no interchange among employees doing welding work.The Petitioner requests that the Board sever are welders from theexisting sheet metal unit covering the sheet metal and bus body de-partments, or, in the alternative, delineate a unit of all or any electricarc and gas welders in the entire plant:The Board has recently setforth the circumstances under which collective bargaining groups ofwelding employees would be established.5The Board at that timestated that where all welders in the plant concerned were regularlyassigned to work with particular crafts, rather than working through-out the plant with whatever group needed their services, the Boardwould include the welders in the craft groups to which they were as-signed.The record shows that the electric are welders whose repre-sentation is sought by the Petitioner are regularly and permanentlyassigned to the sheet metal and bus body departments and work closelywith sheet metal journeymen.Other are welders in the plant arelikewise regularly assigned to other departments where they work withcraftsmen such as the machinists.Under these circumstances, we findthat arc welders in the sheet metal and bus body departments do notconstitute an appropriate bargaining unit and we shall dismiss thepetition requesting severance of these employees from the establishedsheet metal group.As the same general conditions militating againstseverance 'of are welders would also exist if the unit were enlarged toinclude all are welders or all are and gas welders in the plant, we findthe Petitioner's alternative unit requests equally without merit.OrderIT Is'HEREBY ORDEREDthat the petition herein be, andit hereby is,dismissed.6SeeInternational Paper Company(Southern Kraft Division),96 NLRB 295.